OPINION OF THE COURT
Per Curiam.
By order of this court dated October 3, 1988, the respondent was suspended from the practice of law for a period of one year and until the further order of this court based upon an *390order of the Supreme Court of the State of Oregon, dated April 22, 1987, which order suspended him from the practice of law in Oregon (Matter of Chandler, 141 AD2d 66). By order of the Supreme Court of the State of Oregon dated September 7, 1989, the respondent’s resignation was accepted and his name was ordered stricken from the roll of persons admitted to the practice of law in the State of Oregon.
On November 2, 1989, the respondent was personally served in the instant proceeding with a notice pursuant to 22 NYCRR 691.3, informing him of his right to interpose certain enumerated defenses to the imposition of discipline in New York.
The respondent has not appeared or interposed defenses. Accordingly, the petitioner’s motion is granted and the respondent is disbarred from the practice of law in the State of New York.
Mangano, P. J., Thompson, Bracken, Brown and Lawrence, JJ., concur.
Ordered that the petitioner’s motion is granted; and it is further,
Ordered that pursuant to 22 NYCRR 691.3, the respondent is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall continue to comply with this court’s rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law §90, effective immediately, the respondent Robert T. Chandler is commanded to continue to desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.